UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7714


DWAYNE R. CLARK,

                Petitioner - Appellant,

          v.

WARDEN BUSCH,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:14-cv-02002-TMC)


Submitted:   February 25, 2016                Decided:    March 2, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne R. Clark, Appellant Pro Se.   William Edgar Salter, III,
Assistant  Attorney  General,   Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwayne R. Clark seeks to appeal the district court’s order

accepting      the       magistrate       judge’s        recommendation          to     grant

Respondent’s summary judgment motion on Clark’s 28 U.S.C. § 2254

(2012) petition and he has filed an application to proceed in

forma pauperis.           The district court’s order is not appealable

unless    a   circuit       justice     or    judge      issues     a    certificate      of

appealability.            See     28   U.S.C.       § 2253(c)(1)(A)         (2012).        A

certificate        of     appealability           will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the      merits,    a   prisoner      satisfies       this   standard      by

demonstrating        that       reasonable        jurists    would       find    that     the

district      court’s     assessment         of   the    constitutional         claims    is

debatable     or     wrong.       Slack      v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Clark has not made the requisite showing.                         Accordingly, we deny

leave    to   proceed       in    forma   pauperis,         deny    a    certificate      of

                                              2
appealability, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3